—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered September 8, 1992, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 6 to 18 years and 5 to 15 years, respectively, unanimously affirmed.
Defendant’s claims concerning alleged hearsay and bolstering are unpreserved (see, People v Forbes, 161 AD2d 485, Iv denied 76 NY2d 856) and we decline to review them in the interest of justice. Were we to review them, we would find that the testimony by the arresting officer detailing his investigation, which included testimony that two witnesses, who did not testify at trial, had provided descriptions of the shooter, whereupon the officer proceeded to arrest defendant, was admissible and did not constitute hearsay (see, People v Morgan, 193 AD2d 467, Iv denied 81 NY2d 1077).
We do not perceive an abuse of discretion in either the court’s refusal to grant defendant youthful offender status or the sentence imposed. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.